Citation Nr: 0408339	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


Whether new and material evidence has been received to reopen 
a claim for service connection for disability of the right 
thumb and hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonja Anne Mishalanie




INTRODUCTION

The veteran had active service from January 1984 to May 1993.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Because new and material evidence has been submitted to 
reopen the claim, the claim will be adjudicated de novo but 
only after the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

FINDINGS OF FACT

1.  The veteran was notified in July 1993 of a June 1993 
rating decision denying service connection for disability of 
his right thumb and hand.  He did not initiate an appeal of 
that decision.

2.  Some of the additional evidence received since that June 
1993 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

CONCLUSIONS OF LAW

1.  The RO's June 1993 decision denying service connection 
for disability of right thumb and hand is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the June 1993 decision is new 
and material and, therefore, sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which essentially 
eliminate the requirement of submitting a well-grounded claim 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R. 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.

The RO's October 2002, letter requested that the veteran 
respond within 30 days.  However, the RO also indicated that 
the veteran actually had a full one year to provide evidence.  
A year has elapsed since that October 2002 letter.  During 
that time, the RO unsuccessfully attempted to obtain service 
medical records (SMRs) from 1984-1987.  In addition, the 
veteran provided lay statements from himself, a family 
member, and a fellow serviceman.  

But at no time since the RO's October 2002 letter - which, 
again, was a little more than 1 year ago, has the veteran 
provided any additional information suggesting that 
additional evidence needs to be obtained, aside from the SMRs 
from 1984-1987 which were requested and the lay statements.  
So despite the holding in the recent PVA case, there is no 
legitimate reason to further delay a decision in his appeal - 
particularly since the Board is reopening his claim and 
ordering further development of it before making a decision 
on the merits.  Obviously then, there is no possibility of 
prejudicing him by issuing this decision because it reopens 
his claim, directs further development of it, and reserves 
determining whether there has been compliance with the VCAA 
and implementing regulations until the additional development 
is completed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Factual Background

The veteran claims to have injured his right hand and thumb 
during military service in 1985 or 1986 while using a 
sledgehammer.  In June of 1993, his claim for disability of 
the right hand and thumb was denied because there was no 
evidence of record to establish the existence of current 
disability.  In October of 2001, the veteran again filed a 
claim for disability of his right hand and thumb.  The RO 
requested a VA medical examination and opinion regarding 
whether the veteran's disability was related to an injury 
that occurred during military service.

During a VA examination in May 2003, the veteran's SMRs from 
1987 through 1993 and VA outpatient treatment (VAOPT) records 
from September 2001 to February 2002 were reviewed.  SMRs 
indicated that in May of 1988, he injured his right fifth 
metacarpal while playing football.  At that time, an X-ray of 
his hand was normal.  However, in September 2001, during 
outpatient treatment, the VA examiner noted malalignment of 
the right thumb.  



During the May 2003 VA examination, the veteran also stated 
that in 1995 or 1996, he fell and landed on his right hand 
and may have reinjured or dislocated his thumb.  X-rays 
revealed a deformity at the proximal aspect of the first 
metacarpal due to what appeared to be an old fracture.  
However, the examiner did not render an opinion as to whether 
the veteran's disability was related to an in-service injury.  

3.  Reopening the Claim for Service Connection 
Disability for Right Hand and Thumb

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Here, the veteran's initial claim for service connection for 
disability of his hand and thumb was denied by the RO in June 
of 1993.  He did not appeal that decision.  Thus, the RO's 
decision became final and binding on him based on the 
evidence of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103.  Furthermore, this, in turn, means 
there must be new and material evidence to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's June 1993 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim for service connection and, if so, the 
Board then may proceed directly to adjudicate the claim on 
the full merits if VA has fully complied with all 
notification and assistance to the veteran that is mandated 
by the VCAA so that he is not prejudiced.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993);  see also Fossie v. West, 12 
Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in October 2001, after the 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§3.156(a), providing a new definition of new and material 
evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In June of 1993, the RO determined that there was no evidence 
of current disability of the veteran's hand and thumb.  
Evidence received since the RO's June 1993 decision includes 
a VAOPT record dated September 2001 that notes malalignment 
of the right thumb.  Further, a VA medical exam in May of 
2003 revealed a deformity at the proximal aspect of the first 
metacarpal due to what appeared to be an old fracture.  In 
addition, the veteran provided lay statements from himself, 
his sister, and a fellow serviceman that support his claim.  
This evidence is both new and material to his case and, 
therefore, sufficient to reopen his claim.

ORDER

The petition to reopen the claim for service connection for 
disability of right hand and thumb is granted, subject to the 
Board's further development of the evidence concerning this 
claim.

REMAND

It is contended, and there is objective clinical evidence of 
record suggesting that the veteran's disability may be 
related to an old fracture of his hand and thumb that 
occurred during military service.  However, the evidence is 
ultimately undeterminative.  There is also evidence to 
suggest that his disability may be related to a fall that 
occurred in 1995 or 1996 after he was discharged from 
military service.  

In deciding these claims, the Board cannot indulge in an 
exercise of its own medical judgment.  Rather, there must be 
independent medical evidence in the record to make these 
determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Additional medical opinions are needed to resolve 
these complex issues and decide this appeal.  38 U.S.C.A. 
§5103(A)(d).

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  

The record on appeal contains lay statements indicating that 
the veteran broke his thumb during service and has 
experienced symptoms of this injury since his discharge in 
1993.  Regarding such lay evidence, the veteran is competent 
to so testify because the physical symptoms of his injury are 
capable of lay observation.  See Charles v. Principi, 
16 Vet. App. at 374; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, the case is remanded for the following: 

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied, in 
accordance with the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003), implementing regulations, and all 
applicable legal precedent.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his right hand and thumb.  
Ask the veteran to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask each treating source to provide a 
medical opinion concerning whether the veteran's 
current disability is related to a previous 
injury that occurred during military service.  

3.  The RO should obtain all VAOPTs records of 
treatment or evaluation of the veteran prior to 
September 2001 and since February 2002.  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of the veteran's disability 
related to his right hand and thumb.  

The examiner should express an opinion as to the 
causation of the veteran's disability related to 
his right hand and thumb.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that the 
disability that the veteran now has is of service 
origin 

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Review the reports of the examination to 
ensure it contains responses to the questions 
posed.  If not, take corrective action.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, readjudicate the claim.  If the 
benefit sought remains denied, prepare a 
supplemental statement of the case (SSOC) and 
send it to the appellant and representative.  
Also provide an appropriate period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


